Case: 21-50822       Document: 00516240083            Page: 1      Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 21-50822                             March 15, 2022
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus
   Rodrigo Jimenez-Ramirez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 4:21-CR-280-1



   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Rodrigo Jimenez-Ramirez appeals his conviction and sentence for
   illegal reentry under 8 U.S.C. § 1326(a) and (b)(1). For the first time on
   appeal, he contends that § 1326(b) is unconstitutional because it permits a



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50822      Document: 00516240083          Page: 2   Date Filed: 03/15/2022




                                    No. 21-50822


   defendant to be sentenced above the statutory maximum under § 1326(a)
   based on the fact of a prior conviction that was not alleged in the indictment
   or found by a jury beyond a reasonable doubt. He correctly concedes that the
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Pineda-Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007). He wishes
   to preserve the issue for further review and has filed a letter brief and an
   unopposed motion for summary disposition.
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the motion is GRANTED,
   and the judgment is AFFIRMED.




                                         2